Citation Nr: 0701805	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-13 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected left knee disability, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected right knee disability, currently evaluated 
as 10 percent disabling.  

3.  Entitlement to an increased (compensable) disability 
rating for service-connected carpal tunnel syndrome of the 
right upper extremity.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1968 until June 
1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from October 2002 and November 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (the RO).   

Procedural history

Knee claims

In a May 1996 RO rating decision, service connection for a 
bilateral knee disability was granted.  A noncompensable 
disability rating was assigned.  

In August 2001, the RO received the veteran's claim of 
entitlement to an increased disability rating for his 
bilateral knee condition.  The November 2002 rating decision 
assigned separate 10 percent evaluations for each knee.  The 
veteran disagreed with the assigned ratings and initiated 
this appeal.  The appeal was perfected by the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
March 2004.

Wrist claim

In an October 2002 rating decision, the RO granted service 
connection for bilateral carpal tunnel syndrome of both upper 
extremities; noncompensable disability ratings were assigned.  
The veteran's disagreement with the decision was limited to 
the disability rating assigned to his right upper extremity.  
The appeal was perfected by the timely submission of the 
veteran's substantive appeal in March 2004.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.

Issues not on appeal

As was noted above, the veteran did not disagree with the 
noncompensable rating assigned for his service-connected left 
carpal tunnel syndrome.  That matter accordingly is not in 
appellate status.

In October 2004, the RO denied the veteran's request to 
reopen a previously denied claim of entitlement to service 
connection of diabetes mellitus.  To the Board's knowledge, 
the veteran has not disagreed with that decision and the 
issue is therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  

Additionally, a review of the veteran's March 2003 Notice of 
Disagreement indicates that the veteran is claiming 
entitlement to service connection for a low back condition, 
claimed as secondary to his service-connected knee 
conditions.  That claim has not been adjudicated by the 
Agency of Original Jurisdiction.  Accordingly, it is referred 
to the RO for appropriate action.  


REMAND

The veteran is seeking entitlement to increased disability 
ratings as to his service-connected left knee and right knee 
conditions.  The veteran is also seeking entitlement to an 
increased evaluation for the service-connected carpal tunnel 
syndrome of the right upper extremity.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (the Court) issued a decision Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including increased disability rating and the 
effective date of an award.
 
The VCAA notice in the claims folder relative to these claims 
is limited to a November 2001 letter referencing a claim of 
entitlement to an increased rating for the service-connected 
knee disability and a December 2001 letter directed only to 
the establishment of service connection of the veteran's 
wrist disability.  Neither letter provided any notice to the 
veteran regarding the evidence needed to establish an 
increased disability rating or the effective date of an 
award.  

This issue must be remanded for proper notice, which includes 
an explanation as to the type of evidence that is needed to 
establish increased disability ratings and effective dates.

Additionally, the Board notes that the in the veteran's March 
2003 NOD he indicated that he was receiving ongoing medical 
care for all three claimed conditions at the VAMC in 
Columbia, Missouri.  The veteran's claims folder currently 
has no records more recent than March 2003, a period of 
nearly 4 years.  
Efforts should be made to locate these records and associate 
them with the veteran's VA claims folder. 

In November 2006 written argument, the veteran's 
representative has asserted that the VA examination 
undertaken in September 2002 is now too old to adequately 
rate the veteran's conditions.  Under the circumstances here 
presented, the Board agrees, and finds that a contemporaneous 
VA examination is required. See Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) [holding that where the veteran claims 
that a disability is worse than when originally rated, and 
the available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination].




	(CONTINUED ON NEXT PAGE)



Accordingly, the case is REMANDED for the following actions:

1. VBA should send the veteran a 
corrective VCAA notice.  Such notice 
should include an explanation as to the 
information or evidence needed to 
establish entitlement to increased 
disability ratings and effective dates, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  VBA should contact the VAMC in 
Columbia, Missouri and request all 
treatment records pertaining to the 
veteran since February 2003. All records 
obtained should be associated with the 
claims file.

3.  VBA should schedule the veteran for a 
medical examination to evaluate the he 
current severity of his service-connected 
left knee, right knee and right wrist 
disorders.  The veteran's claims folder 
must be made available to the examiner for 
review.  A report of the examination 
should be prepared and associated with the 
veteran's VA claims folder.

4.  After accomplishing any additional 
development which is deemed by it to be 
necessary, VBA should review the evidence 
of record and readjudicate the claims on 
appeal. If the claims remain denied, in 
whole or in part, VBA should provide the 
veteran with a supplemental statement of 
the case (SSOC) and allow an appropriate 
period of time for response. The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


